                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              DEFENDANTS’ AMENDED
                                                                              OBJECTIONS TO THE AFFIDAVIT OF
              18                      Plaintiffs,                             KOUA LEE DATED JUNE 11, 2021
                                                                              (CM/ECF NO. 9-8)
              19           vs.
                                                                              Complaint Filed: June 4, 2021
                       County of Siskiyou; Jeremiah LaRue and                 First Amended Complaint Filed: July 15, 2021
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s
              21       Department and in their individual capacities;         Date: August 6, 2021
                       and Brandon Criss, Ed Valenzuela, Michael              Time: 10:00 AM
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in
                       their individual capacities; Edward Kiernan,           [FEES EXEMPT PURSUANT TO
              24       in his official capacity as County Counsel for         GOVERNMENT CODE SECTION 6103]
                       Siskiyou County and in his individual
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD                                                          1
     & NOTT               DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF KOUA LEE DATED 6/11/21 (CM/ECF NO. 9-8)
                   1          Defendants hereby submit their objections to the affidavit filed by Koua Lee in support of

                   2   Plaintiffs’ original motion for TRO and preliminary injunction and the current motion for

                   3   preliminary injunction.

                   4
                        Material Objected To:                     Grounds for Objection:            Ruling on
                   5                                                                                Objection:
                        Affidavit of Koua Lee, June 11, 2021,     Irrelevant.                       Sustained: ________
                   6    ¶2
                                                                  Prejudicial, confusing and        Overruled: ________
                   7    “Both my wife and I were born in          misleading (FRE 403)
                        Laos.”
                   8    ¶3                                        Irrelevant.                       Sustained: ________
                   9    “During the time of the Secret War, I     Prejudicial, confusing and        Overruled: ________
                        was a college student. When the           misleading (FRE 403)
              10        Pathet Lao took over the country, they
                        were sending college students to re-
              11        education camps.”
                        ¶4                                        Irrelevant.                       Sustained: ________
              12
                        “In 1976 I escaped Laos and for the       Prejudicial, confusing and        Overruled: ________
              13        next two years was in a refugee camp      misleading (FRE 403)
                        in Thailand. My wife and I met in the
              14        camp and were married in 1977.”
                        ¶5                                        Irrelevant.
              15                                                                                    Sustained: ________
                        “In 1978 my wife and I immigrated to      Prejudicial, confusing and
              16        the United States and stayed in                                             Overruled: ________
                                                                  misleading (FRE 403)
                        Hawaii. I worked for IBM in North
              17        Carolina for seven years as a Quality
                        Inspector. I also owned a Chinese
              18        restaurant in Modesto, California with
                        my wife. I am now disabled and
              19        retired.”
                        ¶6                                        Irrelevant.
              20                                                                                    Sustained: ________
                        “My wife and I were dependent on the      Prejudicial, confusing and
              21        water trucks for our needs. Now we                                          Overruled: ________
                                                                  misleading (FRE 403)
                        have to go to the creek in City Park in
              22        Mt. Shasta City two times a week to
                        bring back 68 gallons from the creek.”
              23        ¶7                                        Irrelevant.
                                                                                                    Sustained: ________
              24        “We need this water for drinking,     Prejudicial, confusing and
                        cooking, and for our animals. We have misleading (FRE 403)                  Overruled: ________
              25        20 chickens and 6 pheasants. We are
                        not able to bathe.”
              26
                        ¶8                                    Irrelevant.
                                                                                                    Sustained: ________
              27
                        “I am disabled and have h ad heart        Prejudicial, confusing and
                        surgery. My wife and I suffer great       misleading (FRE 403)              Overruled: ________
              28
SPINELLI, DONALD                                                         2
     & NOTT               DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF KOUA LEE DATED 6/11/21 (CM/ECF NO. 9-8)
                        anxiety and depression from the
                   1    trauma of the war.”
                        ¶9                                        Irrelevant.
                   2                                                                                 Sustained: ________
                        “If we can’t get water, we will have to   Prejudicial, confusing and
                   3    sell our property, but there are no                                          Overruled: ________
                                                                  misleading (FRE 403)
                        buyers.”
                   4    ¶10                                       Hearsay. (FRE 801)
                                                                                                     Sustained: ________
                   5    “Four years ago, we paid $170 for a       Irrelevant.
                        well permit but we never received the                                        Overruled: ________
                   6    permit.”                                  Prejudicial, confusing and
                                                                  misleading (FRE 403)
                   7    ¶11                                       Hearsay. (FRE 801)
                                                                                                     Sustained: ________
                   8    “My wife and I have encountered           Irrelevant.
                        local residents in Siskiyou County                                           Overruled: ________
                   9    who tell us that because we are Asian     Prejudicial, confusing and
                        we must be growing marijuana and          misleading (FRE 403)
              10        tell us ‘go back where you came
                        from.’”
              11

              12

              13       Dated: July 29, 2021                                     SPINELLI, DONALD & NOTT

              14

              15                                                             By: /s/ J. Scott Donald
                                                                                    J. SCOTT DONALD
              16                                                                    Attorneys for Defendants

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
SPINELLI, DONALD                                                         3
     & NOTT               DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF KOUA LEE DATED 6/11/21 (CM/ECF NO. 9-8)
